Citation Nr: 1015092	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1968.  The Veteran died in August 2005; the appellant 
is his daughter.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran was divorced at the time of his death.

2.  The appellant bore the expenses of the Veteran's burial 
and the appellant was above the age of 23 year at the time of 
the Veteran's death.

3.  After the Veteran's death the VA issued checks to the 
Veteran in the amounts of $12,534.00 and $2,299.00, 
representing retroactive and current payment for the 
Veteran's service-connected posttraumatic stress disorder.  

4.  The appellant has been granted $2,500.00 in burial 
benefits and $2,626.00 in reimbursement from the Veteran's 
accrued benefits for the Veteran's burial expenses.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits in excess 
of that which she has already received.  38 U.S.C.A. §§ 5121, 
5122 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.1000, 
3.1003 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

In addition, VA will refrain from providing assistance in 
obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack 
of Veteran status, or other lack of legal eligibility.  
38 C.F.R. § 3.159(d).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Moreover, because 
this decision results in a denial of accrued benefits in 
excess of that already received, any failure to provide 
notice as to the effective date and rating is harmless error.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, even assuming that the VCAA applies, the Board finds 
that the content requirements of VCAA notice have been fully 
satisfied.  Although the appellant was not provided a 
compliant VCAA notice, the appellant was provided with all of 
the applicable regulations and requirements in a letter from 
the VA dated in September 2006 and in the Statement of the 
Case dated in November 2007 and a reasonable person could be 
expected to understand from the notice what was needed.  In 
addition, the appellant has demonstrated that she has actual 
knowledge of what is required to substantiate her claims 
through thorough statements in support of her claim dated in 
May 2008, October 2007, and July 2006.  The Board thus finds 
that the appellant, through her statements, has demonstrated 
that she has actual knowledge of what was required to 
substantiate her claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.) 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
records of the Veteran's treatment by Rapides Regional 
Medical Center, Drs. B.S. and B.A., the Veteran's death 
certificate, and the appellant's birth certificate.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant seeks entitlement to additional accrued 
benefits.  

Upon the death of a Veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The Board notes that the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, on December 16, 2003, amended 
38 U.S.C.A. § 5121(a) by repealing the two-year limit on 
accrued benefits so that a Veteran's survivor may receive the 
full amount of award for accrued benefits.  This revision 
relates to cases where the Veteran's death occurred on or 
after the date of enactment, December 16, 2003, such as this 
case here.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  
Persons eligible for such payments (which are paid upon the 
death of the Veteran to the first living person listed) are: 
(i) the spouse; (ii) his or her children in equal shares; 
(iii) and his or her dependent parents or the surviving 
parent.  38 C.F.R. § 3.1000(a).  Accrued benefits may also be 
paid as may be deemed necessary to reimburse the person who 
bore the expenses of the last sickness and burial.  
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  Payments 
to persons who bore the expense of last sickness or burial 
shall be limited to the amount necessary to reimburse such 
persons for the expenses of last sickness and/or burial.  
38 C.F.R. § 3.1003(a).

The definition of the term "child," as defined for the 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child; a child legally 
adopted before the age of 18 years; a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's household at the time of the Veteran's death; 
or an illegitimate child.  In addition, the child must be 
someone who: (1) is under the age of 18 years; (2) before 
reaching the age of 18 years became permanently incapable of 
self-support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Accrued benefits are also discussed within 38 U.S.C.A. § 
5122.  This section provides that a check received by a payee 
in payment of accrued benefits shall, if the payee died on or 
after the last day of the period covered by the check, be 
returned to the issuing office and canceled, unless 
negotiated by the payee or the duly appointed representative 
of the payee's estate.  The amount represented by such check, 
or any amount recovered by reason of improper negotiation of 
any such check, shall be payable in the manner provided in 
section 5121 of this title, without regard to section 5121(c) 
of this title.  Any amount not paid in the manner provided in 
section 5121 of this title shall be paid to the estate of the 
deceased payee unless the estate will escheat.  38 U.S.C.A. § 
5122.

The accompanying regulation pertaining to section 5122 
clarifies that where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003.  The amount 
represented by the returned check, less any payment for the 
month in which the payee died, shall be payable to the living 
person or persons in the order of precedence set forth for 
accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to 
persons who bore the payee's last expenses are limited to the 
amount necessary to reimburse those expenses.  Id.  There is 
no limit on the retroactive period for which payment of the 
amount represented by the check may be made, and no time 
limit for filing a claim to obtain the proceeds of the check 
or for furnishing evidence to perfect a claim.  38 C.F.R. 
§ 3.1003(a)(1).  Any amount not paid in this manner shall be 
paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. § 3.1003(b).

The Court has interpreted the requirement that the check be 
"received" by a payee, for purposes of applying 38 U.S.C.A. 
§ 5122, as requiring actual receipt by the payee during the 
payee's lifetime, that is, that the benefit payment be at 
least delivered to or under the control of the payee prior to 
the payee's death, even if not negotiated, signed, or used by 
the payee during his or her lifetime.  See Wilkes v. 
Principi, 16 Vet. App. 237, 242-243 (2002) (electronic 
transfer to deceased payee's account six days after payee's 
death did not constitute "receipt" by the payee for 
purposes of 38 U.S.C.A. § 5122).  In essence, if the payment 
at issue was made to the payee after his or her death, the 
provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are 
inapplicable; rather, the provisions of section 38 U.S.C.A. § 
5121 govern as to an accrued benefits claim.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  See Skoczen v. 
Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant argues that she is entitled to the benefits due 
to the Veteran after a rating decision, dated August 4, 2005, 
granted an evaluation of 100 percent disabling, effective 
January 5, 2005, for posttraumatic stress disorder, four days 
prior to the Veteran's death.  The award checks regarding 
these benefits due, based upon this higher evaluation awarded 
prior to the Veteran's death, were issued on August 22, 2005, 
in the amount of $12,534.00 and on September 1, 2005, in the 
amount of $2,299.00.  Both checks were issued after the 
Veteran's death on August [redacted], 2005, and were subsequently 
returned by the appellant to VA.  Review of the record 
reveals that the appellant was issued checks in the amount of 
$2,500.00, representing a burial benefit, and $2,626.00, 
representing the payment of final expenses demonstrated by 
the appellant.  In addition, the appellant argues that she is 
entitled to accrued benefits for the Veteran's condition back 
to an earlier effective date in 1996.

The appellant contends that she is entitled to the entire 
accrued benefit due to the Veteran at his death as the 
Veteran's daughter.

The death certificate of the Veteran indicates that the 
Veteran died in August 2005 and was divorced at the time of 
his death.  The application filed by the appellant for 
accrued benefits was received by VA in October 2005 and 
reveals that the appellant was born in 1971 and, therefore 
was in excess of 23 years of age at the time of the death of 
the Veteran.

The appellant has submitted the funeral home invoice of the 
Veteran's burial indicating that she bore the expenses of the 
Veteran's burial.

The Board finds that entitlement to accrued benefits is not 
warranted.  As the appellant was over the age of 23 years at 
the time of the Veteran's death, the appellant may not be 
considered the Veteran's daughter for entitlement to accrued 
benefits purposes.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§§ 3.57(a), 3.1000(d)(2).  Therefore, the appellant is not 
entitled to accrued benefits as she is not a person eligible 
for payment.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As 
such, the Board must deny entitlement to additional payment 
of accrued benefits to the appellant.  The Board further 
finds that this renders moot any claim for an effective date 
in 1996 for the Veteran's condition because the appellant 
would not be entitled any further amount of accrued benefits 
even if an effective date in 1996 were awarded.

In addition, the Board notes that pursuant to 38 U.S.C.A. 
§ 5121(a)(5) and 38 C.F.R. § 3.1000(a)(5) the appellant was 
paid accrued benefits to reimburse her for the balance of 
expenses shown for the Veteran's burial after receipt of 
burial benefits.  The appellant has not submitted any 
evidence of any other burial expenses or Veteran's last 
sickness expenses that she had borne.  As such, the Board 
must deny entitlement to additional payment of accrued 
benefits to the appellant.

Lastly, the Board has considered whether the appellant is 
entitled to any further payment based upon the checks 
representing payment of accrued benefits that she received 
and returned as non-negotiable after the Veteran's death.  
The Board notes that retroactive awards of disability 
compensation benefits are considered "periodic monetary 
benefits," even though the actual payment of retroactive 
benefits is made in a one-time lump-sum payment, because the 
benefits that the claimant had been entitled to receive 
during his or her lifetime would have been paid monthly.  See 
Nolan v. Nicholson, 20 Vet. App. 340, 348 (2006), citing 
Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  As 
these checks were received after the death of the Veteran the 
provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are 
inapplicable and the provisions of 38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000 govern the funds.  See Wilkes v. Principi, 
16 Vet. App. 237, 242-243 (2002).  Therefore, the appellant 
is not entitled to any additional amount of the Veteran's 
accrued benefits as the sole beneficiary of the Veteran's 
estate as the funds are not payable to the Veteran's estate.

Accordingly, the claim for accrued benefits must be denied.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to additional accrued benefits is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


